SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52704 CAPITAL EQUITY FINANCE, INC. (Exact name of small business issuer as specified in its charter) Florida 20-8090841 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5775 Blue Lagoon Drive Suite 100 Miami, Florida 33126 (Address of principal executive offices) (Zip Code) (786)888-4567 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNoþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo Transitional Small Business Disclosure Format (check one): Yeso Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September30, 2007 Common Stock, $.001 par value per share 6,000,000 shares -1- CAPITAL EQUITY FINANCE, INC. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements(unaudited) 3 Balance Sheet 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item2. Management’s Discussion and Analysis or Plan of Operation 10 Item3. Controls and Procedures 12 Part II Other Information 12 Item6. Exhibits 12 Signatures 13 -2- PART I FINANCIAL INFORMATION Item 1. Financial Statements Capital Equity Finance, Inc. (A Development Stage Company) Financial Statements For the nine months ended September 30, 2007 and for the period from December 22, 2006 (inception) to September 30, 2007 (Unaudited) CONTENTS PAGE Financial Statements: Balance Sheet - As of September 30, 2007 (Unaudited) 4 Statements of Operations - For the three and nine months ended September 30, 2007 and for the period from December 22, 2006 (inception) to September 30, 2007 (Unaudited) 5 Statements of Cash Flows - For the nine months ended September 30, 2007 and for the period from December 22, 2006 (inception) to September 30, 2007 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 -3- Capital Equity Finance, Inc. (A Development Stage Company) Balance Sheet September 30, 2007 (Unaudited) Assets Current Assets: Cash $ 705 Total Current Assets 705 Total Assets $ 705 Stockholders' Equity Stockholders' Equity: Preferred stock (no par value), 5,000,000 shares authorized, authorized, none issued and outstanding) $ - Common stock ($0.001 par value, 100,000,000 shares authorized, authorized, 6,000,000 shares issued and outstanding) 6,000 Additional paid in capital 18,137 Deficit accumulated during development stage (23,432 ) Total Stockholders' Equity $ 705 See accompanying notes to unaudited financial statements. -4- Capital Equity Finance, Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Period from December 22, For the three months ended For the nine months ended 2006 (Inception) to September 30, 2007 September 30, 2007 September 30, 2007 Operating Expenses General and administrative $ 5,635 $ 22,612 $ 23,432 Total Operating Expenses 5,635 22,612 23,432 Net Loss $ (5,635 ) $ (22,612 ) $ (23,432 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding during the period - basic and diluted 6,000,000 6,000,000 6,000,000 See accompanying notes to unaudited financial statements. -5- Capital Equity Finance, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Period from December 22, For the nine months ended 2006 (Inception) to September 30, 2007 September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (22,612 ) $ (23,432 ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed services - related party 11,332 12,152 Net Cash Used In Operating Activities (11,280 ) (11,280 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - related party 4,000 6,000 Contributed capital - related party 5,985 5,985 Net Cash Provided By Financing Activities 9,985 11,985 Net Increase (Decrease) in Cash (1,295 ) 705 Cash - Beginning of Period 2,000 - Cash - End of Period $ 705 $ 705 SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Period for: Income Taxes $ - $ - Interest $ - $ - See accompanying notes to unaudited financial statements. -6- Capital Equity Finance, Inc. (A Development Stage Company) Notes to Financial Statements September 30, 2007 (Unaudited) Note 1 Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, stockholders’ equity or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The unaudited interim financial statements should be read in conjunction with the Company’s Registration Statement on Form 10-SB, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis, for the year ended December31, 2006. The interim results for the period ended September 30, 2007 are not necessarily indicative of results for the full fiscal year. Note 2 Nature of Operations and Summary of Significant Accounting Policies Nature of operations Capital Equity Finance, Inc. (the "Company"), was incorporated in Florida on December 22, 2006. The Company intends to serve as a vehicle to effect an asset acquisition, merger, or business combination with a domestic or foreign business. At September 30, 2007, the Company had not yet commenced operations. Development Stage The Company's financial statements are presented as those of a development stage enterprise. Activities during the development stage primarily include related party equity-based financing. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash For purposes of the statement of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents. -7- Net loss per share Basic loss per share is computed by dividing net loss by weighted average number of shares of common stock outstanding during each period.Diluted loss per share is computed by dividing net loss by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. At September 30, 2007, the Company does not have any outstanding common stock equivalents; therefore, a separate computation of diluted loss per share is not presented. Recent accounting pronouncements In February 2006, the FASB issued SFAS 155, “Accounting for Certain Hybrid Financial Instruments” (SFAS 155), which amends SFAS No. 133, “Accounting for Derivatives Instruments and Hedging Activities” (SFAS 133) and SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities” (SFAS 140).SFAS 155 amends SFAS 133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principal cash flows.SFAS No. 155 also amends SFAS No. 140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that it is a derivative financial instrument.The Company adopted SFAS No. 155 on January 1, 2007 and it did not have a material effect on its financial position, results of operations or cash flows. In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, (“FIN 48”) “Accounting for Uncertainty in Income Taxes – An Interpretation of SFAS No. 109.”This Interpretation provides guidance for recognizing and measuring certain tax positions, as defined in FASB No. 109, “Accounting for Income Taxes.”FIN 48 prescribes a threshold condition that a tax position must meet for any of the benefit of an uncertain tax position to be recognized in the financial statements.Guidance is also provided regarding de-recognition, classification and disclosure of uncertain tax positions.FIN 48 is effective for fiscal years beginning after December 15, 2006.The Company does not expect that this Interpretation will have a material impact on their financial position, results of operations or cash flows. In September 2006, the FASB issued SFAS No. 157 (“SFAS 157”), Fair Value Measurements.SFAS 157 clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability.Additionally, it established a fair value hierarchy that prioritizes the information used to develop those assumptions.SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007.The Company does not expect the adoption of SFAS 157 to have a material impact on their financial position, results of operations or cash flows. In September 2006, the FASB issued SFAS No. 158 (“SFAS 158”), “Employers’
